DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response to the claims set filed 10/12/2022 following the Non-Final Rejection of 07/12/2022. No claim amendments were made; claims 24-25 are newly added. Claims 1, 3-5, 7, 10-12 and 14-25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art of record as well as newly found prior art. 
This office action is Non-Final since the rejections are different from that of the prior office action and the most recent claims set did not change the scope of the claimed invention. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 at the end reads “the case” but should likely read “the fan case” to improve consistency through the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 4, said claim recites that the gas turbine engine “further comprising an inner platform, wherein each stator vane in the first and second arrays projects radially inward from the case to the inner platform”. This fails the written description requirement as this feature of ‘two distinct arrays of stator vanes extending radially inward from the fan case toward a singular inner platform’ was not described in the instant disclosure at the time the application was filed. Thus, it does not appear that Applicant had possession of the invention of claim 4. The instant specification only discloses support for where ‘wherein each stator vane in the array projects radially inward from the case to the inner platform” not two different arrays of stator vanes extending to a singular inner platform. Instant fig. 5 also would support the conclusion that an array of vanes haves its own inner platform as opposed to an inner platform that is shared between two different arrays of vanes. 
Regarding Claim 5, said claim recites that “wherein the inner platform is integrally formed with each of the stator vanes in the first and second arrays”. This fails the written description requirement as this feature of ‘the singular inner platform being integrally formed with each of the two distinct arrays of stator vanes’ was not described in the instant disclosure at the time the application was filed. Thus, it does not appear that Applicant had possession of the invention of claim 5. The instant specification only discloses support for where ‘an inner platform is integrally formed with each of the stator vanes in the array’ not two different arrays of stator vanes. Instant fig. 5 also would support the conclusion that an array of vanes would have its own inner platform as opposed to an inner platform that is shared between two different arrays of vanes. 

Note Regarding Claims 14-15 and 23-24: the claims were reviewed to see if they would fall as new matter which would fail the written description requirement since the instant specification for the embodiment with an aft and fore section states that “the fan case 62′ in FIG. 5 is not a unitary, seamless structure”. The claims do not appear to fail the written description requirement since the claims state the fan case is integrally formed with the array of vanes as opposed to the fan case being integrally formed itself; i.e. the connection is integrally formed instead of the fan case being integrally formed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 at second line recite the limitation “the reinforcing structure” which lacks antecedent basis. This limitation should likely read “the reinforcement structure”.
Claim 17 at second to 2nd to last line reads “to integrally form a fan case and of a gas turbine” which renders the claim indefinite since it is not clear if this is referencing the fan case and gas turbine previously recited in the claim, or is instead referencing a new and distinct fan case and gas turbine from that previously introduced. 
Claims 18-20 and 22-23 are also rejected due to their dependency upon claim 17. 

Regarding Claim 24, the limitation “wherein the aft section is made of a material exhibiting a higher temperature capability than the fore section” renders the claim indefinite since it is not particularly clear what the term “capability” means for the scope of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7, 10-12, 14, 16-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0335051, herein referenced as Lurie, in view of US 2013/0108432, herein referenced as Desjoyeaux, in further view of US 2016/0108746, herein referenced as Riehl.
Regarding Claim 1, Lurie recites a gas turbine engine (gas turbine engine 100 fig. 1), comprising: 
a fan case (see outer casing 102 fig. 1 at fan assembly 108 fig. 1); and 
a first array of stator vanes (see first upstream stator vane 109 in fig. 1) and a second array of stator vanes (see second set of stator vanes 109 downstream of the first stage of stator vanes 109 in fig. 1) axially spaced-apart from the first array of stator vanes (the first and secondary array of stator vanes are shown to be axially spaced from each other in fig. 1), wherein the first and second arrays of stator vanes (1st and 2nd arrays of 109 fig. 1) are integrally formed with the fan case (since the stator vanes and the outer casing 102 would both be stationary components, they would be integrally formed, i.e. joined to form a single component, in fig. 1), 
However, Lurie fails to anticipate wherein the fan case and first and second arrays of stator vanes are integrally molded of a composite material,
wherein the composite material is a polymer matrix composite material,
wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix, and 
wherein the reinforcing fibers are arranged differently in the fan case than in the first and second arrays of stator vanes.

Lurie and Desjoyeaux are analogous art in that both relate to the field of endeavor of gas turbine engines.
Desjoyeaux teaches wherein the fan case (6 fig. 3) and [arrays] of stator vanes (vanes 23 fig. 3) are integrally molded of a composite material (“the hub 21, the vanes 23, the wheels 27, 29, the hoop 31 and the yoke 33, are formed in a single piece, and from a composite material” para. 37; “integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure” para. 43). Desjoyeaux teaches that “the additional integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure according to the invention also allows increased structural simplicity, as well as weight savings when the set of parts is made in a single piece and from a composite material” para. 43.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the outer casing 102 and at least the first two arrays of stator vanes 109 of Lurie to be made of a single piece and from a composite material as disclosed by Desjoyeaux, so as to obtain the benefit of ‘increased structural simplicity and weight savings’ as taught by Desjoyeaux. 
However, said combination fails to teach wherein the composite material is a polymer matrix composite material, 
wherein the polymer matrix composite material includes reinforcing fibers bound together by a polymer matrix, and 
wherein the reinforcing fibers are arranged differently in the fan case than in the first and second arrays of stator vanes.
 
Riehl is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Riehl teaches wherein the composite material is a polymer matrix composite material (“the first platform, the second platform and the plurality of airfoils are each formed of a fiber-reinforced organic matrix material” para. 15; “organic matrix can be bismaleimide, polyimide or epoxy, but other polymerized carbon compounds can additionally or alternatively be used” para. 48), 
wherein the polymer matrix composite material includes reinforcing fibers (“fibers can be carbon fibers, but other types of fibers, including but not limited to glass, ceramic, metallic and polymeric fibers, can additionally or alternatively be used. Alternatively, or in addition to continuous fibers, discontinuous fibers can be used” para. 48) bound together by a polymer matrix (“organic matrix can be bismaleimide, polyimide or epoxy, but other polymerized carbon compounds can additionally or alternatively be used” para. 48), and 
wherein the reinforcing fibers are arranged differently in the fan case (see circumferential/horizontal orientation of plies for 164 fig. 10) than in the first and second arrays of stator vanes (see vertical orientation of plies for airfoils 162 fig. 10; “the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes, and the two-dimensional arrangement of fibers is free of any fibers that extend orthogonally to the first continuous fibers F1 2D and the second continuous fibers F2 2D with respect to their longitudinal axes” para. 17). Riehl further discloses that “advanced fiber-reinforced, organic matrix composite materials can be used as a replacement, in certain environments, for metallic materials to reduce weight and achieve higher engine efficiency” in para. 49.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Lurie and Desjoyeaux to be the constructed of reinforced organic matrix composite material having the varying orientation of fibers/ply disclosed by Riehl to obtain the benefit of ‘reduced weight and higher engine efficiency relative to metallic materials’ as taught by Riehl.

Regarding Claim 3, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein each stator vane in the first and second arrays projects radially inward from the case (plurality of arrays of vanes 109 are shown to project radially inward from casing 102 at fan assembly 109 in fig. 1 of Lurie).

Regarding Claim 7, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the fan case and first and second arrays of stator vanes are formed using a resin transfer molding process (Riehl, as used to modify the combination of Lurie and Desjoyeaux, discloses that “forming includes a technique selected from the group consisting of resin transfer molding, fiber/resin preimpregnation and combinations thereof” in para. 20).

Regarding Claim 10, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the polymer matrix is provided by a polyimide material (“organic matrix can be bismaleimide, [or] polyimide” para. 48 of Riehl as used to modify Lurie in view of Desjoyeaux).

Regarding Claim 11, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the polymer matrix is provided by a bismaleimide (BMI) material (“organic matrix can be bismaleimide” para. 48 of Riehl as used to modify Lurie in view of Desjoyeaux).

Regarding Claim 12, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the reinforcing fibers include one of carbon fibers, aramid fibers, glass fibers, and ceramic fibers (“fibers can be carbon fibers, but other types of fibers, including but not limited to glass, ceramic, metallic and polymeric fibers, can additionally or alternatively be used. Alternatively, or in addition to continuous fibers, discontinuous fibers can be used” para. 48 of Riehl as used to modify Lurie in view of Desjoyeaux).

Regarding Claim 14, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the fan case includes a fore section integrally formed with each stator vane in the first array of stator vanes (see portion of 102 adjacent the upstream most array of vanes 109 in fig. 1 of Lurie; see rejection of claim 1 above with combination of Lurie, Desjoyeaux and Riehl) and an aft section integrally formed with each stator vane in the second array of stator vanes (see portion of 102 adjacent the second array of vanes 109 in fig. 1 of Lurie; see rejection of claim 1 above with the combination of Lurie, Desjoyeaux and Riehl)

Regarding Claim 16, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein the fan case (102 fig. 1 of Lurie) is configured to radially surround fan blades of the gas turbine engine (see fan blades 111 in fig. 1).

Regarding Claim 21, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 1, wherein: the fan case includes a plurality of first fibers extending in a direction parallel to an engine central longitudinal axis and a plurality of second fibers interwoven with the first fibers and extending circumferentially about the engine central longitudinal axis (“the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes” para. 17 of Riehl, as used to modify Lurie in view of Desjoyeaux above; since the fan case extends circumferentially and axially as shown in fig. 1 of Lurie, the plies of interwoven fibers would comprise a first type of fiber extending axially and a second type of fiber extending circumferentially to correspond with the orientation of the fan case), the first and second arrays of stator vanes each include a plurality of first fibers extending in a direction parallel to a radial direction and a plurality of second fibers interwoven with the first fibers and extending in a direction parallel to the engine central longitudinal axis (“the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes” para. 17 of Riehl, as used to modify Lurie in view of Desjoyeaux above; since the stator vanes 109 extends radially and axially as shown in fig. 1 of Lurie, the plies of interwoven fibers would comprise a first type of fiber extending radially and a second type of fiber extending axially to correspond with the orientation of the stator vanes), and the radial direction is perpendicular to the engine central longitudinal axis.

Regarding Claim 25, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 21, wherein, at axial locations where the fan case is radially outward of fan blades, the fan case includes the plurality of first fibers extending in the direction parallel to the engine central longitudinal axis and the plurality of second fibers interwoven with the first fibers and extending circumferentially about the engine central longitudinal axis (see outer casing 102 that is opposite fan blades 111 in fig. 1 of Lurie, as modified above in claim 1; additionally, see fig. 3 of Desjoyeaux, used to modify Lurie, which shows the single piece including portions of the fan case opposite the fan blades 19).

Regarding Claim 17, Lurie recites a method for forming a fan case of a gas turbine engine (see outer casing 102 at fan assembly 108 in fig. 1) [and] a first array of stator vanes (see first stage of stator vanes 109 in fig. 1) and a second array of stator vanes spaced-apart (see second stage of stator vanes 109 fig. 1) axially from the first array of stator vanes (second stage of stator vanes 109 shown to be axially spaced from first stage of stator vanes 109 in fig. 1).
However, Lurie fails to teach inserting a reinforcement structure into a mold cavity, wherein the reinforcing structure includes reinforcing fibers, wherein a first group of the reinforcing fibers are configured to become a part of a fan case of a gas turbine engine and a second group of the reinforcing fibers are configured to become part of a first array of stator vanes and a second array of stator vanes spaced-apart axially from the first array of stator vanes, wherein the first group of reinforcing fibers is arranged differently relative to the second group of reinforcing fibers; and injecting a polymer resin into the mold cavity to integrally form a fan case of a gas turbine engine with the first and second arrays of stator vanes.

Lurie and Desjoyeaux are analogous art in that both relate to the field of endeavor of gas turbine engines.
Desjoyeaux teaches wherein the fan case (6 fig. 3) and stator vanes (vanes 23 fig. 3) are integrally molded of a composite material (“the hub 21, the vanes 23, the wheels 27, 29, the hoop 31 and the yoke 33, are formed in a single piece, and from a composite material” para. 37 “made from a composite material, for example by weaving” para. 36; “integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure” para. 43). Desjoyeaux teaches that “the additional integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure according to the invention also allows increased structural simplicity, as well as weight savings when the set of parts is made in a single piece and from a composite material” para. 43.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the outer casing 102 and at least the first two arrays of stator vanes 109 of Lurie to be made of a single piece and from a composite material as disclosed by Desjoyeaux, so as to obtain the benefit of ‘increased structural simplicity and weight savings’ as taught by Desjoyeaux. 
However, said combination fails to teach inserting a reinforcement structure into a mold cavity, wherein the reinforcing structure includes reinforcing fibers, wherein a first group of the reinforcing fibers are configured to become a part of a fan case of a gas turbine engine and a second group of the reinforcing fibers are configured to become part of a first array of stator vanes and a second array of stator vanes, wherein the first group of reinforcing fibers is arranged differently relative to the second group of reinforcing fibers; and injecting a polymer resin into the mold cavity to form a fan case of a gas turbine engine with the first and second arrays of stator vanes.

Riehl is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Riehl teaches of inserting a reinforcement structure into a mold cavity (“fibers of the reinforced composite material can be continuous fibers that are embedded in an organic matrix or ceramic matrix” para. 48; the vane assemblies 60/160/260/360/460/560/660/770 described herein can be formed using a technique selected from resin transfer molding, fiber/resin preimpregnation and combinations thereof” in para. 67), wherein the reinforcing structure includes reinforcing fibers (see plurality of 2D continuous fiber plies 165 fig. 10), wherein a first group of the reinforcing fibers are configured to become a part of a fan case of a gas turbine engine (plies 165 shown to form a platform section in fig. 10) and a second group of the reinforcing fibers (see 2D continuous plies 167 in fig. 10) are configured to become part of stator vanes (plies 167 shown to form part of the airfoils 162 in fig. 10), wherein the first group of reinforcing fibers is arranged differently relative to the second group of reinforcing fibers (the plies 165 are shown to be horizontally arranged while the plies 167 are shown to be vertically arranged in fig. 10; “the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes, and the two-dimensional arrangement of fibers is free of any fibers that extend orthogonally to the first continuous fibers F1 2D and the second continuous fibers F2 2D with respect to their longitudinal axes” para. 17); and 
injecting a polymer resin into the mold cavity to form a fan case of a gas turbine engine with the stator vanes (“the first platform, the second platform and the plurality of airfoils are each formed of a fiber-reinforced organic matrix material” para. 15; “organic matrix can be bismaleimide, polyimide or epoxy, but other polymerized carbon compounds can additionally or alternatively be used” para. 48). Riehl further discloses that “advanced fiber-reinforced, organic matrix composite materials can be used as a replacement, in certain environments, for metallic materials to reduce weight and achieve higher engine efficiency” in para. 49.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Lurie and Desjoyeaux to be the constructed of the reinforced organic matrix composite material having the varying orientation of fibers/ply disclosed by Riehl to obtain the benefit of ‘reduced weight and higher engine efficiency relative to metallic materials’ as taught by Riehl.

Regarding Claim 18, the combination of Lurie, Desjoyeaux and Riehl comprises the method as recited in claim 17, wherein the polymer resin is one of polyimide and bismaleimide (BMI) (“The organic matrix can be bismaleimide” para. 48 of Riehl, as used to modify Lurie in view of Desjoyeaux above).

Regarding Claim 19, the combination of Lurie, Desjoyeaux and Riehl comprises method as recited in claim 17, further comprising: allowing the polymer resin and reinforcement structure to cool such that the polymer resin and the reinforcement structure form a polymer matrix composite (PMC) material (“Advanced fiber-reinforced, organic [i.e. polymer] matrix composite materials can be used as a replacement, in certain environments, for metallic materials to reduce weight and achieve higher engine efficiency” para. 49 of Riehl, as used to modify Lurie in view of Desjoyeaux; allowing the polymer matrix to cool would be a required step following the injection of it into the fiber structure for processes such as resin-transfer molding).

Regarding Claim 20, the combination of Lurie, Desjoyeaux and Riehl comprises method as recited in claim 19, wherein the reinforcement structure includes one of carbon fibers, aramid fibers, glass fibers, and ceramic fibers (“The fibers can be carbon fibers, but other types of fibers, including but not limited to glass, ceramic, metallic and polymeric fibers, can additionally or alternatively be used” para. 48 of Riehl, as used to modify Lurie in view of Desjoyeaux).

Regarding Claim 22, the combination of Lurie, Desjoyeaux and Riehl comprises the method as recited in claim 17, wherein: the first group of the reinforcing fibers (the fibers which form the outer casing 102 of Lurie, as modified by Desjoyeaux and Riehl above) includes a plurality of first fibers extending in a direction parallel to an engine central longitudinal axis and a plurality of second fibers interwoven with the first fibers and extending circumferentially about the engine central longitudinal axis (“the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes” para. 17 of Riehl, as used to modify Lurie in view of Desjoyeaux above; since the fan case extends circumferentially and axially as shown in fig. 1 of Lurie, the plies of interwoven fibers would comprise a first type of fiber extending axially and a second type of fiber extending circumferentially to correspond with the orientation of the fan case), the second group of reinforcing fibers (the fibers which form the vanes 109 of Lurie, as modified by Desjoyeaux and Riehl above) includes a plurality of first fibers extending in a direction parallel to a radial direction and a plurality of second fibers interwoven with the first fibers and extending in a direction parallel to the engine central longitudinal axis (“the two-dimensional arrangement of fibers includes a fiber repeat unit U2D having first continuous fibers F1 2D and second continuous fibers F2 2D that extend transversely to the first continuous fibers F1 2D with respect to their longitudinal axes” para. 17 of Riehl, as used to modify Lurie in view of Desjoyeaux above; since the stator vanes 109 extends radially and axially as shown in fig. 1 of Lurie, the plies of interwoven fibers would comprise a first type of fiber extending radially and a second type of fiber extending axially to correspond with the orientation of the stator vanes), and the radial direction is perpendicular to the engine central longitudinal axis.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lurie, Desjoyeaux and Riehl as applied to claim 1 above, and further in view of US 9938840, herein referenced as Forcier.
Regarding Claim 4, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 3. However, said combination fails to teach said engine further comprising an inner platform, wherein each stator vane in the first and second arrays projects radially inward from the case to the inner platform.
Forcier is considered analogous art since it relates to the field of endeavor of gas turbine engines.
Forcier teaches wherein each stator vane (stator vane 176 fig. 6 or 76 fig. fig. 2) in the first and second arrays projects radially inward from the case (see vanes 76 project radially inward from a case location in fig. 2) to the inner platform (platform 180 fig. 6). Forcier teaches that “the stator vane 176 includes a platform 180 that has features for facilitating flow of air along the platform 180 rather than along the arm of a rotor” col. 6 lines 62-64.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the stator vanes in the combination of Lurie, Desjoyeaux and Riehl to be integrally formed with an inner platform as disclosed by Forcier so as to obtain the benefit of ‘facilitating flow of air along the platform rather than along the arm of a rotor’ as taught by Forcier.

Regarding Claim 5, the combination of Lurie, Desjoyeaux, Riehl and Forcier comprises the gas turbine engine as recited in claim 4, wherein the inner platform is integrally formed with each of the stator vanes in the first and second arrays (see rejection of claim 4 above over the combination of Lurie, Desjoyeaux, Riehl and Forcier).

Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lurie, Desjoyeaux and Riehl as applied to claims 14 and 17 above, and further in view of US 9708917, herein referenced as Belmonte.
Regarding Claim 15, the combination of Lurie, Desjoyeaux and Riehl comprises the gas turbine engine as recited in claim 14, wherein the fore section is made of a polymer matrix composite including reinforcing fibers held together by a matrix provided by a bismaleimide (BMI) material (“The organic matrix can be bismaleimide” para. 48 of Riehl, as used to modify the combination of Lurie and Desjoyeaux in claim 1). 
However, said combination fails to teach wherein the aft section is made of a material different than the fore section.
Belmonte is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Belmonte teaches that “for parts that are exposed in operation to high temperatures, it is recommended to use a ceramic matrix composite (CMC) material” in col. 1 lines 33-35.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the aft section in the combination of Lurie, Desjoyeaux and Riehl to be formed of a ceramic matrix composite instead of an organic matrix composite as disclosed by Belmonte to obtain the benefit of a material that is better suited for higher temperatures as taught by Belmonte. The aft section of the fan casing would be closer to the combustor/engine core and would therefore be closer to higher temperatures. 

Regarding Claim 23, the combination of Lurie, Desjoyeaux and Riehl comprises the method as recited in claim 17, wherein: the fan case includes a fore section integrally formed with each stator vane in the first array of stator vanes (see section of outer casing 102 adjacent the first stage of vanes 109 in fig. 1 of Lurie, as modified in claim 17 above) and an aft section integrally formed with each stator vane in the second array of stator vanes (see section of outer casing 102 adjacent second stage of vanes 109 in fig. 1 of Lurie; can be considered an aft section since it is aft relative to the first stage of stator vanes 109), and the fore section is made of a polymer matrix composite including reinforcing fibers held together by a matrix provided by a bismaleimide (BMI) material (“vane assembly is fabricated exclusively of a reinforce organic material” and “The organic matrix can be bismaleimide” para. 48 of Riehl, as used to modify Lurie in view of Desjoyeaux).
However, said combination fails to teach wherein the aft section is made of a material different than the fore section.
Belmonte is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Belmonte teaches that “for parts that are exposed in operation to high temperatures, it is recommended to use a ceramic matrix composite (CMC) material” in col. 1 lines 33-35.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the aft section in the combination of Lurie, Desjoyeaux and Riehl to be formed of a ceramic matrix composite instead of an organic matrix composite as disclosed by Belmonte to obtain the benefit of a material that is better suited for higher temperatures as taught by Belmonte. The aft section of the fan casing would be closer to the combustor/engine core and would therefore be closer to higher temperatures. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Desjoyeaux, in further view of Belmonte.
Regarding Claim 24, Lurie recites a gas turbine engine, comprising: 
a fan case (see outer casing 102 fig. 1 at fan assembly 108 fig. 1) including a fore section (a section of casing 102 adjacent upstream most vane 109 fig. 1) and an aft section (section of casing 102 adjacent second stage of stator vanes 109 in fig. 1; i.e. downstream/aft from upstream most array of vanes 109 fig. 1); 
a first array of stator vanes [adjacent with] the fore section (the first stage of stator vanes 109 is shown to extend from a fore section of the outer casing 102 in fig. 1); 
a second array of stator vanes (see second stage of stator vanes 109 in fig. 1 extending for an aft section of the outer casing 102, aft relative to the first stage of stator vanes 109; shown to be axially spaced and aft from the first stage of stator vanes 109 in fig. 1) axially spaced-apart in an aft direction from the first array of stator vanes (first stage of stator vanes 109 fig. 1), 
However, Lurie fails to explicitly anticipate wherein the first array of stator vanes integrally formed with the fore section, and wherein the second array of stator vanes is integrally formed with the aft section.
Lurie and Desjoyeaux are analogous art in that both relate to the field of endeavor of gas turbine engines.
Desjoyeaux teaches wherein the fan case (6 fig. 3) and [arrays] of stator vanes (vanes 23 fig. 3) are integrally molded of a composite material (“the hub 21, the vanes 23, the wheels 27, 29, the hoop 31 and the yoke 33, are formed in a single piece, and from a composite material” para. 37; “integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure” para. 43). Desjoyeaux teaches that “the additional integration of the fan case 6, the shroud 35 and the cascade edge 37 in the flow-straightening structure according to the invention also allows increased structural simplicity, as well as weight savings when the set of parts is made in a single piece and from a composite material” para. 43.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the first stage of stator vanes 109 and the fore section of the outer casing 102 as well as the second stage of stator vanes 109 and the aft section of the outer casing 102 it is connected to in Lurie to be made of a single piece and from a composite material as disclosed by Desjoyeaux, so as to obtain the benefit of ‘increased structural simplicity and weight savings’ as taught by Desjoyeaux. 
However, the combination of Lurie and Desjoyeaux fails to teach wherein the fore section is made of a polymer matrix composite material, and wherein the aft section is made of a material exhibiting a higher temperature capability than the fore section.
Belmonte is considered analogous art since it relates to the field of endeavor of gas turbine engines.
Belmonte teaches that “at least in the upstream first stages of the compressor, a composite material made with carbon or glass fibers and an organic matrix (polymer matrix) may be used. When the temperature of use is high, in particular for a turbine nozzle or for compressor stators in the downstream stages of a compressor, a ceramic matrix composite (CMC) material is used with carbon or ceramic fibers and a ceramic matrix” in col. 10 lines 2-8. Belmonte further teaches that “the resin is a polymer matrix precursor resin such as an epoxy resin, a bismaleimide resin” in col. 10 lines 17-19.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified outer casing in the combination of Lurie and Desjoyeaux such that a fore section is formed of an organic/polymer matrix, comprising bismaleimide resin, and an aft section is formed of a ceramic matrix composite as disclosed by Belmonte. This modification would obtain the benefit of utilizing a lighter material on an upstream section with non-high temperature use and ‘a material on more aft sections that would better suited for higher temperatures’ as taught by Belmonte. The aft section of the fan casing would be closer to the combustor/engine core and would therefore be closer to higher temperatures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10883515 and US 10006301 – patent grants of prior art utilized above.
US 10519786 – discloses that when the temperatures encountered in operation are lower, in particular for the upstream stages of a compressor, instead of using a CMC material, it is possible for example to use an organic matrix composite (OMC) material made with carbon or glass fibers and a polymer matrix.
US 10151248, US 5623823 – discloses a fan assembly for a gas turbine engine with multiple arrays of stator vanes.
US 10711797 – discloses a fan casing with a first array of part span inlet guide vanes and an array of outlet guide vanes further aft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        


/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745